                                  1

                                  2

                                  3
                                  4                                   UNITED STATES DISTRICT COURT

                                  5                                  NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                  7        DEIRDRE CLARK,                                   Case No. 18-cv-00654-JCS
                                                        Plaintiff,
                                  8
                                                                                            ORDER DENYING REQUEST FOR
                                                  v.                                        RECONSIDERATION
                                  9
                                  10       VICTORIA A. LIPNIC,                              Re: Dkt. No. 35
                                                        Defendant.
                                  11

                                  12           Non-party Michael Buesgens, also known as Nevada Smith, pro se, filed requests for the
Northern District of California
 United States District Court




                                  13   Court to reopen this case and require the terms of the parties’ settlement to be placed on the

                                  14   record, apparently to support his own separate litigation against the defendant in this case, the

                                  15   Equal Employment Opportunity Commission (“EEOC”). The Court denied those requests.

                                  16           Buesgens has now filed a request for reconsideration. This Court’s local rules require that
                                  17   any party seeking reconsideration must first file a motion for leave to file a motion for

                                  18   reconsideration. Civ. L.R. 7-9(a). Buesgens has not sought leave to file his present motion, and

                                  19   that alone is reason for denial. Regardless, even if Buesgens had sought leave, the Court would

                                  20   deny it, because Buesgens is not a party to this case and has no cognizable interest in it. If

                                  21   Buesgens has any right to review the EEOC’s settlement agreements with other litigants in cases

                                  22   separate from his own—an issue on which this Court expresses no opinion; he might well not have
                                  23   any such right—the avenue for him to do so would be through discovery in his own lawsuit, or

                                  24   perhaps a request under the Freedom of Information Act, not filing motions in cases where he is

                                  25   not a party.1

                                  26

                                  27
                                       1
                                        Buesgens’s request for reconsideration cites a provision of the EEOC Regional Attorney’s
                                       Manual stating that “[o]nce the Commission has filed suit, the agency will not enter into
                                  28   settlements that are subject to confidentiality provisions.” By its terms, that manual governs cases
                                       brought by the EEOC, not cases where the EEOC is named as a defendant.
                                   1          Buesgens’s request for reconsideration is DENIED, and any further filings by Buesgens in

                                   2   this action will not receive a response.

                                   3          IT IS SO ORDERED.
                                   4   Dated: August 1, 2019

                                   5                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                   6                                                 Chief Magistrate Judge
                                   7

                                   8

                                   9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                  16
                                  17

                                  18
                                  19

                                  20

                                  21
                                  22
                                  23

                                  24
                                  25

                                  26

                                  27
                                  28
                                                                                      2
